915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey McFADDEN, Petitioner-Appellant,v.John M. JABE, Respondent-Appellee.
No. 90-1058.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jeffrey McFadden filed a habeas corpus action under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of 1985 convictions for murder and possession of a firearm during the commission of a felony.  The district court ultimately denied the relief sought and this appeal followed.  McFadden has filed a brief without benefit of counsel and moves for in forma pauperis status.


3
Upon consideration, we find that the district court correctly denied habeas corpus relief.  McFadden claimed that his trial counsel was constitutionally deficient for failing to challenge an eyewitness identification and for failing to impeach the testimony of the eyewitness with a prior inconsistency.  We have examined the record and find these contentions to be meritless.


4
Accordingly, the motion is granted and the judgment is affirmed for the reasons set forth in the district court's memorandum opinion and order entered on December 22, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.